UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6904


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUGH EPPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:07-cr-00420-JRS-1)


Submitted:   October 2, 2015                 Decided:   November 4, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se. Gurney Wingate Grant, II, Michael
Calvin Moore, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hugh Epps appeals the district court’s order denying his

motion    for   a   sentence    reduction     under     18   U.S.C.    § 3582(c)

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Epps, No. 3:07-cr-00420-JRS-1

(E.D. Va. May 21, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this     court   and   argument    would   not    aid   the

decisional process.

                                                                        AFFIRMED




                                       2